 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
10   DANIEL COYNE,                                      Case No.: 2:19-cv-00781-RFB-NJK
11          Plaintiff(s),                               Order
12   v.                                                 (Docket No. 28)
13
     PENNYMAC LOAN SERVICES LLC, et al.,
14
            Defendant(s).
15
16        Pending before the Court is Plaintiff and Defendant Trans Union’s notice of settlement.
17 Docket No. 28. The Court ORDERS these parties to file a stipulation of dismissal no later than
18 October 7, 2019.
19        IT IS SO ORDERED.
20        Dated: August 7, 2019
21                                                         _______________________________
                                                           NANCY J. KOPPE
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                 1
